Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152058                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SHAE KEVIN GRAHAM,                                                                                                  Justices
           Plaintiff-Appellee,
  v                                                                 SC: 152058
                                                                    COA: 318487
                                                                    Oakland CC: 2013-808521-DP
  SHAREA FOSTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 16, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Court of Appeals correctly held that a necessary-party defendant
  may be brought into a lawsuit after the expiration of the limitations period based on the
  relation-back doctrine. See Casserly v Wayne Circuit Judge, 124 Mich. 157, 161 (1900),
  Prather Engineering Co v Detroit, F & S Ry Co, 152 Mich. 582, 585 (1908); but see
  Miller v Chapman Contracting, 477 Mich. 102, 105 (2007) (“the relation-back doctrine
  does not extend to the addition of new parties”). The parties should not submit mere
  restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2016
           s0202
                                                                               Clerk